PER CURIAM.
Lester Lee Jacobs appeals from judgment entered by the district court1 in favor of defendants. The district court had accepted the findings and recommendations of the magistrate judge.2
Jacobs, a black inmate in the Arkansas Department of Corrections, filed a § 1983 action against the defendants, alleging their policy of using certain inmate housing forms racially discriminated against him in the manner he was assigned to certain punitive and maximum security cells at the Cummins Unit.
The magistrate judge conducted an eviden-tiary hearing, where Jacobs was permitted to present evidence on his claims. The magistrate judge concluded that Jacobs had not established a prima facie showing of racial discrimination against the defendants and that housing assignments followed legitimate security concerns. On appeal, Jacobs argues *37the district court erred in dismissing his action and not ruling the defendants discriminated against him based on his race.
Having reviewed the record, we agree with the magistrate judge’s findings and recommendations that Jacobs failed to make a prima facie showing of discrimination. Because the district court’s judgment is based on findings of fact that are not clearly erroneous, no error appears, and an opinion would have no precedential value, the judgment entered by the district court is affirmed without opinion. See 8th Cir.R. 47B.

. The Honorable Henry Woods, United States District Judge for the Eastern District of Arkansas.


. The Honorable John F. Forster, Jr., United States Magistrate Judge for the Eastern District of Arkansas.